DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/18/2021 are acknowledged.  Claims 20-22 are amended; claims 1-19 are canceled; no claims are withdrawn; claims 23-39 are new; claims 20-39 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 11/22/2021 has been considered by the examiner.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)


Claim Objections
The objection to claims 2-4, 6-7, 11-17 and 20 under 35 U.S.C. § 112(b), as set forth at pp. 4-5 of the previous Office Action, is moot regarding claims 2-4, 6-7 and 11-17 due to cancelation of the claims and is withdrawn regarding claim 20 in view of the amendment of the claim.
Claims 26 and 27 are objected to because of the following informalities:
Claim 26 recites “...wherein the cell culture media are substantially free of serum.”; however, claim 26 depends from claim 20 and claim 20 recites a method wherein only one cell culture media is employed.  Hence, the limitation should be “...wherein the cell culture media is substantially free of serum.”  Appropriate correction is required.
comprise insulin, selenium, transferrin, I-ascorbic acid, or one or more non-essential amino acids”; however, claim 27 depends from claim 20 and claim 20 recites a method wherein only one cell culture media is employed.  Hence, the limitation should be “...wherein the cell culture media further comprises insulin, selenium, transferrin, I-ascorbic acid, or one or more non-essential amino acids.”  Appropriate correction is required.
Additionally, in claim 27, it would appear that L-ascorbic acid is actually written as 1-ascorbic acid.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, independent claim 20 has been amended to recite that the NME family protein in cell culture media contacted with stem or progenitor cells to stimulate growth or revert cells to a less mature state comprises “a recombinant NME7 or NME7-AB protein that consists essentially of a nucleotide diphosphate kinase (NDPK) A domain and an NDPK B domain”.  The original disclosure does not disclose a method for stimulating growth of stem or progenitor cells or for inducing cells to revert to a less mature state comprising contacting cells with cell culture media that comprise an NME family protein that comprises a recombinant NME7 or NME7-AB protein that consists essentially of a nucleotide diphosphate kinase (NDPK) A domain and an NDPK B domain.  Hence, the introduced limitation is new matter.  Dependent claims 21-39 also comprise the new matter and are also rejected accordingly.

Response to Arguments
Applicant states that the amendments are supported throughout the application as originally filed, for example, in original claims 2-4, 6-7 and 11-17, and in instant Examples 9-10 and 23; however, none of original claims 2-4, 6-7 and 11-17 nor Examples 9-10 and 23 teach or disclose recombinant NME7 or NME7-AB protein that consists essentially of a nucleotide diphosphate kinase (NDPK) A domain and an NDPK B domain nor disclose what is excluded by the recitation of “consisting essentially”.  Hence, Applicant’s argument that the limitation is supported is unpersuasive.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is unclear whether the limitation “that consists essentially of a nucleotide diphosphate kinase (NDPK) A domain and an NDPK B domain” in the phrase "that comprises a recombinant NME7 or NME7-AB protein that consists essentially of a nucleotide diphosphate kinase (NDPK) A domain and an NDPK B domain" is to limit the term “NME7-AB” or whether the limitation is to limit both “NME7” AND “NME7-AB”.  Conventional English usage would suggest the limitation applies to “NME7-AB”, but Applicant’s Remarks (11/18/2021, pp. 4-5) would seem to suggest that the intention is to apply the limitation to both “NME7” and “NME7-AB”.  Because it is unclear what is intended (whether the limitation applies to “NME7-AB” or both “NME7” and “NME7-AB”) and Applicant did not clarify whether the limitation applies to “NME7-AB” or both “NME7” and “NME7-AB”, claim 20 is indefinite and rejected under 35 U.S.C. 112(b).  Dependent claims 21-39 comprise the phrase and do not resolve the indefiniteness; hence, they are also rejected under 35 U.S.C. 112(b).
Regarding claim 26, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification 

Claim Rejections - 35 USC §§ 102/103
The rejection of claims 2-4, 11-12 and 20 under 35 U.S.C. § 102(b) over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) as set forth at pp. 6-7 of the previous Office Action, is moot regarding claims 2-4, 11-12 due to cancelation of the claims and is withdrawn regarding claim 20 in view of the amendment of the claims.
The rejection of claims 2-4, 6-7, 11-12, 20 and 22 under 35 U.S.C. § 102(b) over Bamdad in light of Hikita et al., 2008 (NPL cite 1, IDS, 7/10/2015; herein “Hikita”) as set forth at pp. 7-8 of the previous Office Action, is moot regarding claims 2-4, 6-7, 11-12 due to cancelation of the claims and is withdrawn regarding claims 20 and 22 in view of the amendment of the claims.
The rejection of claims 2-4, 11-12 and 20 under 35 U.S.C. § 103(a) over Bamdad as set forth at pp. 9-14 of the previous Office Action, is moot regarding claims 2-4, 11-12 due to cancelation of the claims and is withdrawn regarding claim 20 in view of the amendment of the claims.
The rejection of claims 2-4, 6-7, 11-12, 20 and 22 under 35 U.S.C. § 103(a) over Bamdad in light of Hikita as set forth at pp. 14-15 of the previous Office Action, is moot regarding claims 2-4, 6-7, 11-12 due to cancelation of the claims and is withdrawn regarding claims 20 and 22 in view of the amendment of the claims.
The rejection of claims 2-4, 11-12, 14 and 20 under 35 U.S.C. § 103(a) over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Desvignes et al., 2009 (cite V, PTO-892, 5/17/2018; herein “Desvignes”) as set forth at pp. 15-16 of the previous Office Action, is moot regarding claims 2-4, 11-12, 14 due to cancelation of the claims and is withdrawn regarding claim 20 in view of the amendment of the claims.
The rejection of claims 2-4, 11-12, 15 and 20 under 35 U.S.C. § 103(a) over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Gauthaman et al., 2010 (cite W, PTO-892, 5/17/2018; herein “Gauthaman”) as set forth at pp. 16-17 of the previous Office Action, is moot regarding claims 2-4, 11-12, 15 due to cancelation of the claims and is withdrawn regarding claim 20 in view of the amendment of the claims.
The rejection of claims 2-4, 11-12, 16 and 20 under 35 U.S.C. § 103(a) over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Chen et al., 2010 (cite X, PTO-892, 5/17/2018; herein “Chen”) as set forth at pp. 17-18 of the previous Office Action, is moot regarding claims 2-4, 11-12, 16 due to cancelation of the claims and is withdrawn regarding claim 20 in view of the amendment of the claims.
The rejection of claims 2-4, 11-12, 17 and 20 under 35 U.S.C. § 103(a) over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Bamdad, US20090148535 (cite B, PTO-892, 5/17/2018; herein “Bamdad #2”) as set forth at pp. 18-19 of the previous Office Action, is moot regarding claims 2-4, 11-12, 17 due to cancelation of the claims and is withdrawn regarding claim 20 in view of the amendment of the claims.
The rejection of claims 2-4, 11-12 and 20-21 under 35 U.S.C. § 103(a) over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Bamdad et al., US2012/0156246 (cite A, attached PTO-892; herein “Bamdad #3”) as set forth at pp. 20-21 of the previous Office Action, is moot regarding claims 2-4, 11-12 due to cancelation of the claims and is withdrawn regarding claims 20 and 21 in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20, 24-25, 28 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”).
The term “consists essentially” in U.S. patent claims has a meaning distinct from “comprising” or “consisting of”.  According to the MPEP 2111.03, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  The instant specification does not define the limits of the materials which do not materially affect the basic and novel characteristics of the claimed invention.  In fact, the specification discloses the claimed invention wherein the NME family protein is wild-type NME-7 or NME-7AB ([0008], [0013], [0021-3], [0092-3]) and teaches “NME7 as referred to herein is intended to mean native NME7, or variants that increase yield, solubility or other characteristics that make the NME7 more effective or commercially more viable.”  Hence, not only does the instant specification not define the limits of the materials which do not materially affect the basic and novel characteristics of the claimed invention, native NME7 clearly does not materially affect the basic and novel characteristics of the claimed invention because it is specifically recited for practicing the claimed invention.
MPEP 2111.03: “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”)”; additionally: “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.”)” (emphasis added).
In light of MPEP 2111.03 and a lack of definition of the limits of the materials which do not materially affect the basic and novel characteristics of the claimed invention defined in the instant disclosure, “consisting essentially of” in claim 20 is interpreted as “comprising”.  
Bamdad teaches methods for stimulating the growth of stem cells, which can be human embryonic stem cells (hESCs), in minimal media without added bFGF or conditioned media, by adding NM23 proteins to the media ([0018], [0063]) wherein the recitation of NM23 proteins encompasses NM23-H1, NM23-H2 or NME7 ([0047], [0072]).  Adding NME7 to the cell culture media in which the cells are cultured is interpreted as contacting the cells with cell culture media comprising NME family protein, because after NME7 is added to the culture media the culture media is then cell culture media comprising an NME family protein and it is in contact with the cells.  Thus, Bamdad teaches methods for stimulating the growth of hESCs by contacting the cells 
Note: exogenous NME7 comprises an NDPK A domain and an NDPK B domain as disclosed in the specification [00337]; hence, the recitation of NME7 in Bamdad is the recitation of a recombinant NME7 that comprises an NDPK A domain and an NDPK B domain.
Regarding claims 24-25, hESCs are the human progenitor cells of all of the cells of the human embryo.
Regarding claim 28, Bamdad recites adding NM23 protein, which can be NM23-H1, NM23-H2 or NME7, to the media; thus, Bamdad anticipates the method wherein the NME family protein is NME7.
Regarding claim 30, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method of Bamdad as it is in the instant disclosure.
It is believed that Bamdad anticipates claims 20, 24-25, 28 and 30; however, if it is determined that, in some minor way, Bamdad differs from the claims, then claims 20, 24-25, 28 and 30 are prima facie obvious over the teachings of Bamdad set forth above.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 4 regarding claim objections are moot as the objections have been withdrawn.  Regarding the rejection of claims 2-4, 11-12 and 20 under pre-AIA  35 U.S.C. § 102(b) over Bamdad, Applicant .

Claims 20, 22-28 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in light of Hikita et al., 2008 (NPL cite 1, IDS, 7/10/2015; herein “Hikita”).
The discussion of the anticipation of claims 20, 24-25, 28 and 30 by Bamdad set forth in the rejection above is incorporated herein.
Regarding claims 22-23 and 26-27 and 22, Hikita is cited as evidence that the minimal media without bFGF in Bamdad lacks serum or growth factors such as TGF-beta.  The data presented for growing hESCs in minimal stem cell growth media without bFGF in the presence or absence of NME family protein in Table 1 in Bamdad is an exact copy of the data presented for growing hESCs in minimal stem cell growth media without bFGF in the presence or absence of NME family protein in Table 3 of Hikita.  Hikita states that the minimal media does not comprise any added growth factors (p. 7, st full ¶), comprises Knockout Serum Replacement rather than serum (p. 9, “ES Cells and Culture”) and comprises non-essential amino acids.  Thus, Bamdad anticipates the method of claim 20 wherein the media is minimal media lacking bFGF, TGF-beta, other growth factors or serum anticipating claims 20, 22-28 and 30.
It is believed that Bamdad in light of Hikita anticipates claims 20, 22-28 and 30; however, if it is determined that, in some minor way, Bamdad differs from the claims, then claims 20, 22-28 and 30 are prima facie obvious over the teachings of Bamdad and Hikita set forth above.

Response to Arguments
Regarding the rejection of claims 2-4, 6-7, 11-12, 20 and 22 under pre-AIA  35 U.S.C. § 102(b) over Bamdad in light of Hikita, Applicant argues that Hikita does not remedy Bamdad and presents the same argument about the Bamdad reference which has been addressed above (pp. 13-14).  Applicant’s argument is unpersuasive.  The rejection has been modified to address the claim amendments and new claims.

Claim Rejections - 35 USC § 103
Claims 20, 24-25, 28, 30 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Gauthaman et al., 2010 (cite W, PTO-892, 5/17/2018; herein “Gauthaman”).
The discussion of Bamdad regarding claims 20, 24-25, 28 and 30 in the rejection set forth above is incorporated herein.

Gauthaman teaches that the inhibitor of the rho associated coiled coil protein kinase (ROCK) Y-27632 is a useful agent that aids in the expansion of undifferentiated hESC populations for downstream applications in regenerative medicine (Abst.) wherein contacting cells with the inhibitor (Y-27632) increased cell proliferation in both the HES3 and BG01V lines of human embryonic stem cells (Ibid.).
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method anticipated or made obvious by the disclosure of Bamdad with a rho associated kinase inhibitor (i.e. ROCK inhibitor Y-27632) in the cell culture medium for aiding in the expansion and proliferation of the cells with a reasonable expectation of success because Gauthaman teaches that contacting stem cells with a rho associated kinase inhibitor (i.e. ROCK inhibitor Y-27632) aided in the expansion of the cells and increased cell proliferation; therefore, claim 35 is prima facie obvious.

Claims 20, 24-25, 28, 30 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Chen et al., 2010 (cite X, PTO-892, 5/17/2018; herein “Chen”).

Bamdad doesn’t teach that the cell culture media comprises an activator of signaling proteins in the PI3K pathway; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to include an activator of signaling proteins in the PI3K pathway in the cell culture media in the method made obvious by Bamdad as taught by Chen.
Chen teaches that contacting pluripotent embryonic stem cells with vitamin A (retinol) maintains pluripotency of the cells and increases the expression of pluripotency genes such as Nanog (Abst.).  Retinol activates the PI3K signaling pathway through IRS-1 by engaging Akt/PKB and mTOR (Ibid.).  Chen does not teach inclusion of a rho kinase inhibitor.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice Bamdad’s method for stimulating growth of stem or progenitor cells with an activator of signaling proteins in the PI3K pathway and without an inhibitor of rho kinase in the cell culture medium to maintain pluripotency of the stem cells with a reasonable expectation of success because Chen teaches that contacting stem cells with an activator of signaling proteins in the PI3K pathway (i.e. retinol) maintains pluripotency of the cells and increases the expression of pluripotency genes; therefore, claims 36-37 are prima facie obvious.

Claims 20, 24-25, 28, 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Bamdad, US20090148535 (cite B, PTO-892, 5/17/2018; herein “Bamdad #2”).
The discussion of Bamdad regarding claims 20, 24-25, 28 and 30 in the rejection set forth above is incorporated herein.
Bamdad doesn’t teach that the cell culture media comprises nucleic acids that suppress expression of NME1 or NME2; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to include nucleic acids that suppress expression of NME1 or NME2 in the cell culture media in the method made obvious by Bamdad as taught by Bamdad #2.
Bamdad #2 teaches using RNAi (interference RNA, i.e. nucleic acids that suppress expression of their target, see [0005]) for modulating stem cell growth and differentiation wherein the RNAi suppresses NM23 (i.e. NME1) [0016-7].
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the Bamdad method with RNAi against NME1 in the cell culture medium with a reasonable expectation of success because Bamdad #2 teaches contacting stem cells with RNAi against NME1 for modulating stem cell growth and differentiation; therefore, claim 38 is prima facie obvious.

Claims 20-21, 24-25, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Bamdad et al., US2012/0156246 (cite A, attached PTO-892; herein “Bamdad #3”).

Bamdad teaches methods for stimulating the growth of stem cells, which can be human embryonic stem cells (hESCs), in minimal media without added bFGF or conditioned media, by adding NM23 proteins to the media, but Bamdad doesn’t teach that the cells are grown on a surface coated with anti-MUC1* antibodies.  However, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method anticipated or made obvious by Bamdad wherein the cells are grown on a surface coated with anti-MUC1* antibodies as taught by Bamdad #3.
Bamdad #3 teaches methods of propagating pluripotent stem cells comprising culturing the cells with an agent that activates MUC1* wherein the agent can be NM23 protein [0050] wherein the method can include culturing the cells on a MUC1* antibody surface (i.e. on a surface coated with anti-MUC1* antibodies) wherein culturing the cells on the surface coated with anti-MUC1* antibodies eliminates the need for inclusion of a ROCK inhibitor (i.e. Y-27632) in the culture medium [0200].
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Bamdad for stimulating the growth of stem or progenitor cells wherein the cells are grown on a surface coated with anti-MUC1* antibodies because Bamdad #3 teaches that growing the stem cells on a surface coated with anti-MUC1* antibodies allows propagation of the stem cells without the need for a ROCK inhibitor; therefore, claim 21 is prima facie obvious.

Response to Arguments

Applicant’s argument is unpersuasive.  The rejections have been modified to address the claim amendments and new claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 18 and 20 of U.S. Patent No. 8535944 (herein ‘944) in view of Bunce, US 2007/0243171 (cite C, PTO-892, 8/8/2017; herein “Bunce”) and Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in light of NPL document “BD ITS+”, 2002 (cite U, PTO-892, 5/17/2018; herein “BD ITS+”).  

a. exposing the embryonic stem cells, embryonic stem-like cells or induced pluripotent stem cells to a surface coated with an extracellular matrix a component of extracellular matrix;
b. adding medium containing a Muc1 or Muc1* ligand and
c. culturing the exposed cells,
wherein the cells remain undifferentiated 
and claim 20 of ‘944 recites that the Muc1* ligand can be NM23-S120G (i.e. dimerizing NME1).  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice a method for growing embryonic stem cells by culturing the cells in a cell culture medium comprising dimerizing NME1.  The claims of ‘944 don’t specifically recite that the culture medium does not comprise bFGF and TGF-beta; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to use media which doesn’t comprise bFGF and TGF-beta as evidenced by Bunce.
Bunce, like ‘944, teaches methods of stimulating growth of stem cells by culturing the cells in a cell culture medium comprising NME1 (NM23) [0029-30].   Bunce teaches that the expansion of the cells in culture is in the absence of serum, exogenous growth factors or cytokines (Id.), i.e. without bFGF or TGF-beta in the culture medium for expanding the cells in culture; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by 
The claims of ‘944 recite a method for stimulating growth (expanding) of stem cells (hESCs) by culturing the cells in media comprising NME family proteins (NME1), but the claims of ‘944 don’t recite that the NME family protein is NME7; however, a person of ordinary skill in the art at the time of the invention would have found it obvious for the NME family protein in the cell culture media for stimulating growth of the stem cells to be NME7 because Bamdad teaches methods for stimulating the growth of stem cells (hESCs) comprising contacting the cells with cell culture media comprising biological species which increase MUC1* activity (Abst.) wherein the cells are cultured in minimal media without bFGF (i.e. without serum or growth factors such as TGF-beta) ([0018], [0061], [0063], Table 1) wherein the activating ligand of MUC1* (biological species which increases MUC1* activity) is NME7 ([0039], [0040], [0047]); therefore, instant claims 20-30 are prima facie obvious over claims 18 and 20 of '944 in view of Bunce and Bamdad.
Regarding instant claims 29-30, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method made obvious by claims 18 and 20 of ‘944 in view of Bunce and Bamdad as it is in the instant disclosure.
prima facie obvious.
Claim 18 of ‘944 recites that the cells can be induced pluripotent stem cells which are mature, somatic cells; therefore, instant claim 24 is prima facie obvious.
Bunce teaches that the cell culture medium can be minimal media supplemented with NME family protein either with or without ITS+ (insulin, transferrin, selenium) [0101].  NPL document “BD ITS+” is cited as evidence that ITS+ comprises insulin, transferrin and selenium.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by claims 18 and 20 of ‘944 in view of Bunce and Bamdad with media comprising insulin, transferrin and/or selenium with a reasonable expectation of success because Bunce teaches that the cell culture medium may advantageously comprise insulin, transferrin and selenium; therefore, claim 27 is prima facie obvious.
Regarding instant claim 21, claim 1 of ‘944 recites a method of culturing, expanding or growing embryonic stem cells, embryonic stem-like cells or induced pluripotent stem cells on a surface, comprising a) exposing the embryonic stem cells, embryonic stem-like cells, or induced pluripotent stem cells to a surface coated with a Muc1 or Muc1* ligand; b) adding medium, and c) culturing the exposed cells, wherein the cells remain undifferentiated and claim 12 of ‘944 teaches that the Muc 1* ligand is an antibody; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method wherein the cells are grown on a surface prima facie obvious over claims 1 and 12 of ‘944.

Claims 20 and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8859495 (herein ‘495) in view of Hikita et al., 2008 (NPL cite 1, IDS, 7/10/2015; herein “Hikita”) and Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”).
Claim 1 of ‘495 recites a method for stimulating proliferation, i.e. stimulating growth, of non-tumorous cells by contacting the cells with NM23 protein (i.e. an NME family protein) and claim 3 of ‘945 recites that the non-tumorous cells are stem or progenitor cells.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice a method for stimulating growth of stem or progenitor cells by culturing the cells in a cell culture medium comprising an NME family protein.  
The claims of ‘495 don’t specifically recite that the culture medium does not comprise bFGF and TGF-beta; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to use media which doesn’t comprise bFGF and TGF-beta as evidenced by Hikita.

The claims of ‘945 recite a method for stimulating growth (expanding) of stem or progenitor cells by culturing the cells in media comprising NME family proteins (NME1), but the claims of ‘945 don’t recite that the NME family protein is NME7; however, a person of ordinary skill in the art at the time of the invention would have found it obvious for the NME family protein in the cell culture media for stimulating growth of the stem cells to be NME7 because Bamdad teaches methods for stimulating the growth of stem cells (hESCs) comprising contacting the cells with cell culture media comprising biological species which increase MUC1* activity (Abst.) wherein the cells are cultured in minimal media without bFGF (i.e. without serum or growth factors such as TGF-beta) ([0018], [0061], [0063], Table 1) wherein the activating ligand of MUC1* (biological species which increases MUC1* activity) is NME7 ([0039], [0040], [0047]); therefore, prima facie obvious over claims 1 and 3 of '945 in view of Hikita and Bamdad.
Regarding instant claims 29-30, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method made obvious by claims 1 and 3 of ‘945 in view of Bunce and Bamdad 2010 as it is in the instant disclosure.
Hikita teaches that the cells can be human cells (Abst.); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to use human cells with a reasonable expectation of success in the method made obvious by claims 1 and 3 of ‘495 in view of Hikita; therefore, claim 25 is prima facie obvious.
Hikita teaches culturing the cells in media comprising the NME family member and non-essential amino acids (p. 9, “ES Cells and Culture”); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by claims 1 and 3 of ‘495 in view of Hikita with media comprising non-essential amino acids with a reasonable expectation of success because Hikita successfully stimulates growth of stem cells in media comprising NME family member proteins and non-essential amino acids; therefore, instant claim 27 is prima facie obvious.

Claims 20, 22 and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 40-41 and 74 of copending Application No. 14/596,051 (reference application; herein “’051”). 
i.e. a method for inducing cells to revert to a less mature state comprising contacting the cells with a cell culture media comprising NME7 and not comprising bFGF; hence, instant claims 20 and 28 are prima facie obvious over claim 1 of ‘051.
Claim 41 of ‘051 recites that the cells are human; hence, instant claim 25 is prima facie obvious over claims 1 and 40-41 of ‘051.
Claim 74 of ‘051 recites that the medium is minimal medium; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the media to not comprise serum or growth factors and to comprise essential required components such as insulin, selenium or transferrin because the media is minimal; hence, instant claims 22 and 26-27 are prima facie obvious over claims 1 and 74 of ‘051.
Regarding instant claims 29-30, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method made obvious by claim 1 of ‘051 as it is in the instant disclosure; therefore, instant claims 29 and 30 are prima facie obvious over claim 1 of ‘051.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20, 22 and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14604579 (herein “‘579”) in view of Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”).
Claim 1 of ‘579 recites a method for generating less mature cells from starting cells in vitro comprising inducing starting cells to revert to a less mature state comprising increasing an amount of an NME family member whose multimerization state is a biologically active state, which is dimerized NME1, dimerized NME2, dimerized NME6, or monomeric NME7 and decreasing an amount of an NME family member whose multimerization state is a biologically inactive state, which is multimeric NME1 or multimeric NME2, wherein cells of less mature state are generated, wherein the cells of less mature state are characterized by increase in the expression of a pluripotency gene and decrease in the expression of differentiation marker relative to starting cells.  Thus, claim 1 of ‘579 recites a method for generating less mature cells from starting cells comprising increasing an amount of an NME family member which can be NME7, but claim 1 of ‘579 doesn’t recite that increasing the amount of NME7 is through increasing the concentration of NME7 in the cell culture media.  However, a person of ordinary skill in the art at the time of the invention would have found it obvious that the amount of NME7 can be increased by adding it to culture media and contacting the cells with the media as made obvious by Bamdad.
Bamdad teaches methods of increasing NME family proteins by adding NM23 proteins to minimal media without added bFGF in which the cells are cultured [0063] wherein the NME protein can be NME7 ([0047], [0072]).
prima facie obvious (MPEP 2144.04 IV. C.); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method of Bamdad wherein NME7 is added to media before contacting the cells with the media, i.e. practicing a method for inducing cells to revert to a less mature state by increasing NME7 wherein NME7 is increased by adding to minimal media without bFGF then contacting the cells with the media; therefore, instant claims 20 and 28 are prima facie obvious.
Bamdad teaches that the medium is minimal medium; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the media to not comprise serum or growth factors and to comprise essential required components such as insulin, selenium and/or transferrin because the media is minimal; hence, instant claims 22 and 26-27 are prima facie obvious over claim 1 of ‘579 in view of Bamdad.
Regarding instant claims 29-30, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method made obvious by claim 1 of ‘579 as it is in the instant disclosure; therefore, instant claims 29-30 are prima facie obvious over claim 1 of ‘579 in view of Bamdad.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Regarding the double patenting rejections, Applicant argues (Response, pp. 8-9) that the conflicting claims fail to remedy the deficiencies of Bamdad and presents the 
Applicant’s argument is unpersuasive.  The rejections have been modified to address the claim amendments and new claims.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651